Case o-lo-/éZe201-reg VOC 1s/1-4 Filedil2/O//io entered L2/Ofilo leicsial

Exhibit D

Proposed Order

142033171.5
Case o-lo-/4Z201-reg VOC 15s/1-4 Filedila2/O//io entered L2/Ofilo Leicsial

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: Chapter No. 11
OAK ROCK FINANCIAL, LLC, Case No. 8-13-72251-REG

Debtor
eenuee -- x

 

 

ORDER GRANTING AMENDED FINAL FEE APPLICATION OF PERKINS COIE LLP
FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

This matter is before the Court on the Amended Final Application of Perkins Coie LLP for
Compensation and Reimbursement of Expenses (the “Amended Application”) [DE __], to
approve pursuant to Bankruptcy Code § 330 and Bankruptcy Rule 2016(a) Perkins Coie’s
compensation for June 4, 2014 through October 31, 2018 (the “Application Period’) and
reimbursement of the actual out-of-pocket expenses Perkins Coie advanced in this case during the
Application Period plus an estimated $75,000 for fees and expenses for November and December
2018.

IT IS ORDERED that pursuant to Bankruptcy Code § 330, the Amended Application is
APPROVED, including the agreement of Perkins Coie LLP to accept $5,3250,000 as
compensation for fees and expenses incurred in this case.

IT IS FURTHER ORDERED THAT, consistent with the Mediation Agreement, Perkins
Coie shall be paid the sum of $5,325,000 as compensation for fees and expenses incurred in this
case and commercially reasonable efforts shall be made to indefeasibly pay such sum in collected
funds (by wire transfer or check) to be received by Perkins Coie no later December 31, 2018. In
all events, such payment shall be indefeasibly paid in collected funds to be received by Perkins

Coie on or before January 31, 2019.

142033171.5
